People v Owens (2016 NY Slip Op 05582)





People v Owens


2016 NY Slip Op 05582


Decided on July 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
RUTH C. BALKIN
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2014-00412
 (Ind. No. 6879/12)

[*1]The People of the State of New York, respondent,
vMichael S. Owens, appellant.


Lynn W. L. Fahey, New York, NY, for appellant, and appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove and Lori Glachman of counsel; Gregory Musso on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gubbay, J.), rendered June 14, 2013, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 265; People v Callahan, 80 NY2d 273, 283) and, thus, does not preclude review of his excessive sentence claim. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
By pleading guilty before the Supreme Court decided his motion to suppress certain evidence, the defendant forfeited appellate review of the issues raised in that motion (see CPL 710.70[2]; People v Fernandez, 67 NY2d 686, 688; People v Richardson, 106 AD3d 1028; People v Pappacena, 57 AD3d 1011).
ENG, P.J., HALL, BALKIN, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court